Title: Randolph Jefferson to Thomas Jefferson, 2 April 1815
From: Jefferson, Randolph
To: Jefferson, Thomas


          
            Dear brother   april 2: 15
            my sister marks arrived heare very safe on friday Evening, but was verry much fatigued after her Jorney. I have got pritty well a gane, but Extreemly week at this time, Scarce able to walk. I am exceedly exceedingly oblige to you for the things you sent me, I have Just sold to charles A: Scott, 70 acres of my low grounds, at a hundred dollers pr acre, for which he is to make the first payment a bout the twelth of this month, which will take me out of debt with every man that I am involved with and which will enable me to keep all my Slaves as long as I live. the next payment he is to make me this time twelve months. I will try and take a ride over some time this summer if my health will permit. the river is so high that they cant put in the sane to fish, but as soon as the river gits down we will so as they ketch any we will immidiately send you over a parcel by Squire. my wife Joins me in love and affection to you and family.—I am you most affectionately
            Rh; Jefferson
          
          
            ps Jefferson & young Wilson Nicholas took a ride to see me on saterday but made no stay of account with us for the first time.—
          
        